         Case 1:20-cv-00027-JCG Document 7                Filed 01/30/20   Page 1 of 26




           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE


WIRTGEN AMERICA, INC.,

                      Plaintiff,

                      v.                              Case No. ____________________
                                                                 20-00027
UNITED STATES OF AMERICA;
DEPARTMENT OF HOMELAND
SECURITY; U.S. CUSTOMS AND
BORDER PROTECTION; CHAD F.
WOLF in his official capacity as Acting
Secretary of the Department of Homeland
Security; MARK A. MORGAN in his official
capacity as Acting Commissioner of U.S.
Customs and Border Protection; JUAN J.
PORRAS in his official capacity as Director of
Machinery Center of Excellence and Expertise
of U.S. Customs and Border Protection; and
CHARLES R. STEUART in his official
capacity as Chief, Intellectual Property Rights
and Restricted Merchandise Branch, Office of
Trade, U.S. Customs and Border Protection,

                      Defendants.


                                         COMPLAINT

       Plaintiff Wirtgen America, Inc. (“Wirtgen”), brings this Complaint against the following

Defendants: the United States of America; the Department of Homeland Security; the Honorable

Chad F. Wolf in his official capacity as Acting Secretary of the Department of Homeland

Security; U.S. Customs and Border Protection (“Customs”); the Honorable Mark A. Morgan in

his official capacity as Acting Commissioner of Customs; Juan J. Porras in his official capacity

as Director of Machinery Center of Excellence and Expertise of Customs; and Charles R. Steuart

in his official capacity as Chief, Intellectual Property Rights and Restricted Merchandise Branch,

Office of Trade, Customs, and alleges as follows:



                                                  1
          Case 1:20-cv-00027-JCG Document 7             Filed 01/30/20     Page 2 of 26




                                 NATURE OF THE ACTION

         1.    This action seeks reversal of the denial by Customs of a protest filed by Wirtgen

against Customs’ exclusion of certain redesigned Wirtgen 1810 Series road-milling machines

(“Redesigned 1810 Series machines”) sought to be entered into the United States by Wirtgen.

Customs detained and excluded six of Wirtgen’s Redesigned 1810 Series machines purportedly

pursuant to a Limited Exclusion Order (“LEO”) issued by the U.S. International Trade

Commission (“Commission”) following a patent infringement investigation, Investigation No.

337-TA-1088 (“the 1088 Investigation”), which excluded certain road-construction machines

covered by claim 19 of U.S. Patent No. 7,140,693 (the “’693 patent,” attached hereto as Exhibit

A).

         2.    Customs exceeded its authority by detaining and excluding from importation

Wirtgen’s Redesigned 1810 Series machines without providing any showing that these machines

fall within the scope of the LEO. When Wirtgen protested these exclusions, Customs denied

those protests (as to six Redesigned 1810 Series machines) and ruled that its exclusion decisions

in enforcing Section 337 exclusion orders are no longer subject to protest or review by this

Court.

         3.    Wirtgen seeks an order directing Customs to grant the excluded machines entry

into the United States immediately.

         4.    Wirtgen further seeks declaratory relief ordering that the LEO does not cover the

Redesigned 1810 Series machines because they were not adjudicated by the Commission and

that Wirtgen’s certification complies with the requirements of the LEO.

                                        JURISDICTION




                                                2
            Case 1:20-cv-00027-JCG Document 7            Filed 01/30/20     Page 3 of 26




        5.      This case involves Defendants’ unlawful exclusion of goods from entry into the

United States, and in particular, is a civil action commenced to challenge Customs’ denial of

Wirtgen’s Protests of exclusion that were filed pursuant to 19 U.S.C. § 1514.

        6.      This court has subject matter jurisdiction of this action pursuant to 28 U.S.C.

§§ 1581(a) & (i).

                                        RELATED CASES

        7.      On January 24, 2020, Wirtgen filed a complaint against Defendants in the U.S.

District Court for the District of Columbia, Case No. 1:20-cv-00195-CRC, to seek permanent

injunctive and declaratory relief against Defendants for claims arising out of unlawful, arbitrary-

and-capricious actions in interpreting and enforcing the LEO, violation of the Appointments

Clause of the U.S. Constitution, and violation of procedural due process. In that action, Wirtgen

has a pending motion for a temporary restraining order and preliminary injunction to prevent

Defendants from continuing to unlawfully detain, deny entry to, exclude, or seize Wirtgen’s

machines. In contrast, this action challenges Defendants’ unlawful denial of Wirtgen’s protests

and seeks to enjoin the exclusion or seizure of the six machines that were subject to those

protests.

                                   STATEMENT OF FACTS

        A.      Parties

        8.      Plaintiff Wirtgen is a privately held corporation organized and existing under the

laws of the state of Tennessee, with its principal place of business at 6030 Dana Way, Antioch,

Tennessee 37013-3116.

        9.      Wirtgen is the exclusive U.S. distributor for products of the Wirtgen Group

companies, including Wirtgen-brand milling, recycling, and paving machines, Vӧgele-brand

asphalt-paving machines, Hamm-brand rollers, and Kleemann-brand rock-crushing machines.


                                                  3
         Case 1:20-cv-00027-JCG Document 7                 Filed 01/30/20      Page 4 of 26




        10.     Road-milling machines are a key component of Wirtgen’s business. These

machines are used by the heavy construction industry in road projects and are essential to many

high-value construction projects with strict deadlines.

        11.     Wirtgen has become the industry leader not only through the sale and distribution

of innovative road-milling machines of the highest quality, but also through the provision of

custom manufacturing, support, and training services that help customers to successfully use

these machines.

        12.     Wirtgen designs, markets, and sells road-milling machines, including the

Redesigned 1810 Series machines at issue in this case.

        13.     Wirtgen is suffering injury as a result of Customs’ unlawful denial of Wirtgen’s

protests regarding Customs’ unlawful exclusion of the Redesigned 1810 Series machines.

        14.     Wirtgen is the real party in interest and has standing to bring this action.

        15.     Defendants are responsible for the exclusion of Wirtgen’s Redesigned 1810 Series

machines and the denial of Wirtgen’s protests. They are thus the proper party defendants here.

        B.      The U.S. International Trade Commission and U.S. Customs and Border
                Protection

        16.     The U.S. International Trade Commission’s authority to investigate goods

accused of patent infringement comes from Section 337 of the Tariff Act of 1930 (as amended).

This statute prohibits “[t]he importation into the United States . . . of articles that infringe a valid

and enforceable United States patent.” 19 U.S.C. § 1337(a)(1)(B).

        17.     The Commission has authority to investigate alleged violations on complaint or

on its own initiative, the investigation of which includes a determination of (i) whether the

articles infringe, and (ii) whether the patent is valid and enforceable, as well as “[a]ll legal and

equitable defenses” that may be presented. 19 U.S.C. § 1337(b) and (c).



                                                   4
         Case 1:20-cv-00027-JCG Document 7               Filed 01/30/20     Page 5 of 26




       18.     If, as a result of the investigation, the Commission determines that there is a

violation of this section, the Commission shall direct that the articles imported by any person

violating the provision of Section 1337 be excluded from entry. 19 U.S.C. § 1337(d)(1).

       19.     The Commission “direct[s] the articles concerned” to “be excluded” by issuing an

exclusion order. Id.

       20.     On information and belief, the Intellectual Property Rights and Restricted

Merchandise Branch (“IPR Branch”), Office of Trade, of Customs is responsible for enforcing

exclusion orders.

       21.     On information and belief, after the Commission determines that a respondent has

imported “articles that infringe a valid and enforceable United States patent,” 19 U.S.C.

§ 1337(a)(1)(B)(i), the Commission issues a notice to the Secretary of the Treasury and to the

IPR Branch to exclude “the articles concerned.” 19 U.S.C. § 1337(d)(1).

       22.     On information and belief, the Commission addressed and transmitted the notice

of the LEO to Defendant Charles Steuart of the IPR Branch of Customs.

       23.     Section 1337 of Title 19 is the only source of authority for the executive branch to

exclude patent-infringing goods from importation into the country.

       24.     The LEO, provided by the Commission, is the only determination of which goods

are infringing and shall be excluded.

       25.     There is no other source of authority pursuant to which the Department of

Homeland Security or Customs, through the IPR Branch or otherwise, may detain, seize, or

exclude goods at ports of entry to the United States on the basis of patent infringement.

       C.      Proceedings Before the U.S. International Trade Commission

       26.     Caterpillar Inc. and Caterpillar Paving Products, Inc. filed a complaint before the

U.S. International Trade Commission asserting, inter alia, that certain models of Wirtgen’s


                                                 5
         Case 1:20-cv-00027-JCG Document 7               Filed 01/30/20     Page 6 of 26




milling machines infringe U.S. Patent No. 7,140,693 (the “’693 patent”). See Investigation No.

337-TA-1088, Certain Road Construction Machines and Components Thereof (instituted Nov.

29, 2017).

       27.     The Commission’s administrative law judge (“ALJ”) conducted an evidentiary

hearing on September 25 and 26, 2018, and issued a Final Initial Determination (“FID”) finding

a violation of Section 337 on February 14, 2019.

       28.     The FID found all the asserted claims invalid except claim 19.

       29.     Specifically, the FID found that claims 1, 15, 16, 17, 18, 24, 26, 27, 28, 36, and 38

of the ’693 patent are invalid as anticipated under 35 U.S.C. § 102 by the prior art Bitelli SF 102

C machine, and claims 1, 15, 16, 17, 18, 24, 26, 27, 36, and 38 of the ’693 patent are invalid as

obvious under 35 U.S.C. § 103 in view of the prior art Bitelli Volpe SF 100 T4M machine and

U.S. Patent No. 3,633,292 to Ulrich.

       30.     The FID also found that the Wirtgen W 100 CFi, W 120 CFi, and W 130 CFi

road-milling machines (collectively, the “1810 Series” machines), infringe claim 19.

       31.     Specifically, the FID found that the swing leg on these machines rotates by an

actuator rotating a portion of the lifting column on which the swing leg is mounted, as recited in

claim 19.

       32.     The ALJ recommended that the Commission issue a LEO against Wirtgen.

       33.     The Commission affirmed the administrative law judge’s determination in

relevant part and issued the recommended remedies against Wirtgen’s 1810 Series machines.

       34.     Wirtgen timely appealed the Commission’s decision to the United States Court of

Appeals for the Federal Circuit, and that appeal remains pending.




                                                 6
         Case 1:20-cv-00027-JCG Document 7                 Filed 01/30/20    Page 7 of 26




       35.        While the Commission’s investigation was underway, Wirtgen filed a petition for

inter partes review (“IPR”) at the United States Patent and Trademark Office (“USPTO”)

challenging the validity of the ’693 patent. See Wirtgen Am., Inc. v. Caterpillar Paving Prods.,

Inc., IPR2018-01201, Paper 13 (Jan. 8, 2019) (instituting review of all challenged claims). On

December 13, 2019, the Patent Trial and Appeal Board (“PTAB”) issued a Final Written

Decision determining that all challenged claims—including claim 19—are unpatentable as

obvious on two independent bases. See id., Paper 32 (Dec. 13, 2019).

       36.        Also during the course of the Commission’s investigation, Wirtgen redesigned the

swing leg of its 1810 Series machines.

       37.        Wirtgen based its Redesigned 1810 Series machines on features of prior-art

swing-leg mountings.

       38.        The FID found those prior-art swing-leg mountings did not practice claim 19.

       39.        The Redesigned 1810 Series machines do not include an actuator that rotates a

portion of the lifting column on which the swing leg is mounted.

       40.        Wirtgen therefore replaced the features that the Commission found to infringe

with features the Commission found not to infringe.

       41.        Wirtgen produced evidence regarding the operability and design of its redesigned

machines in the 1088 Investigation.

       42.        The ALJ held that she would not adjudicate the redesigns or determine

infringement in her initial determination in that Investigation.

       43.        She determined that “[t]hese designs” are “outside the scope of [the]

investigation” and “not ripe for a determination of infringement or non-infringement in this

investigation.”




                                                   7
          Case 1:20-cv-00027-JCG Document 7              Filed 01/30/20     Page 8 of 26




         44.   The Commission adopted this portion of the ALJ’s determination, making it final.

         45.   Following the Commission’s infringement determination, Wirtgen undertook

significant efforts to commercialize its Redesigned 1810 Series machines to avoid the ’693

patent, so that it could continue importing these machines without violating the terms of the

LEO.

         46.   Wirtgen incorporated a designation for the redesigned swing leg into its product

label.

         47.   That designation identifies to third parties (e.g., Customs agents) that such

machines are Redesigned 1810 Series machines.

         48.   The Redesigned 1810 Series machines still bear serial numbers designating them

as 1810 Series machines but have new branding.

         49.   The new branding includes “W 100 XFi.”

         50.   The new branding also includes “W 100 XTi.”

         51.   The new branding also includes “W 120 XFi.”

         52.   The new branding also includes the “W 120 XTi.”

         53.   The new branding also includes the “W 130 XFi.”

         54.   The new branding also includes the “W 130 XTi.”

         55.   The “X” indicates that the machines have a new swing-leg design.

         56.   The new swing-leg design is ubiquitous across all of the Redesigned 1810 Series

machines.

         57.   The “F” and the “T” indicate differences among the machines regarding features

wholly unrelated to the swing leg.

         58.   Those differences are chiefly related to cost.




                                                 8
         Case 1:20-cv-00027-JCG Document 7               Filed 01/30/20     Page 9 of 26




       D.      Wirtgen Commercialized Its Non-Infringing Redesigned 1810 Series
               Machine And Presented It To Customs At The Port

       59.     Following the Commission’s transmission of the notice of the LEO to Mr. Steuart

at the IPR Branch, Wirtgen reached out to the IPR Branch to arrange a meeting.

       60.     Wirtgen requested the meeting to demonstrate which of Wirtgen’s different

products were subject to the LEO and how Customs agents could distinguish between excluded

and non-excluded products.

       61.     Wirtgen manufactures and imports different sizes, classes, and kinds of road

milling machines, recyclers, pavers, and replacement parts.

       62.     The 1088 Investigation concerned one particular series of milling machines (i.e.,

the 1810 Series machines), which includes a rear swing leg.

       63.     Wirtgen sells other series of milling machines that do not include swing legs.

       64.     The only method, manner, or fashion by which Wirtgen could explain the

information to the agents inspecting its products at ports of entry was through a presentation to

the IPR Branch of Customs.

       65.     On August 13, 2019, Wirtgen’s counsel met with Customs officials in

Washington, D.C., to discuss the structure and operation of the Redesigned 1810 Series

machines, as well as to explain Wirtgen’s other products.

       66.     Wirtgen also explained how to identify the Redesigned 1810 Series machines by

their number and designation.

       67.     On August 15, 2019, Wirtgen’s counsel exchanged emails with Customs officials

regarding that meeting.

       68.     On September 5, 2019, Wirtgen’s counsel sent Customs a memorandum (Sept. 5

Memorandum).



                                                 9
           Case 1:20-cv-00027-JCG Document 7               Filed 01/30/20      Page 10 of 26




           69.   That Sept. 5 Memorandum explained how the swing-leg design of the Redesigned

1810 Series machines is different from the design of the excluded 1810 Series machine.

           70.   That Sept. 5 Memorandum also explained why the swing-leg design of the

Redesigned 1810 Series machines is not subject to the LEO, including a thorough application of

the Commission’s findings concerning claim 19 to that design.

           71.   The Sept. 5 Memorandum included photographs and videos of the 18101069

machine.

           72.   The sole claim at issue, claim 19, depends from independent claim 17, which

recites:

                 17. A method of controlling the position of at least one wheel or
                 track of a plurality of wheels or tracks supporting a frame of a
                 work machine, said at least one wheel or track being connected to
                 a respective lifting column connected to said frame by a support
                 arm, said lifting column being adapted to raise and lower said
                 frame relative to the respective wheel or track, said method
                 comprising the steps of:

                 controllably actuating a first actuator to pivot said support arm
                 relative to said frame to position said wheel or track between a
                 projecting or retracted position relative to said frame, the
                 projecting and retracted position forming an arc of at least 90°, and

                 controllably actuating a second actuator to position said wheel or
                 track in a selected rotational direction about a vertical axis of said
                 wheel or track.

’693 patent, 10:43-57 (emphasis added). Claim 19 adds the further limitation:

                 19. The method of claim 17, wherein positioning said wheel or
                 track in said rotational direction includes rotating said lifting
                 column.

Id. at 10:63-65. (emphasis added).




                                                   10
          Case 1:20-cv-00027-JCG Document 7               Filed 01/30/20      Page 11 of 26




        73.     The parties agreed that the term “rotating said lifting column” should be construed

to mean “rotating at least a portion of said lifting column.” Order No. 28 (Markman Order) at 13.

The ALJ adopted that claim construction. Id.; Comm’n Op. at 18-19.

        74.     The ALJ further interpreted the scope of claim 19 to require rotational coupling of

the lifting column and track in order to find the claim not anticipated by the Bitelli SF 102 C.

        75.     The FID found that the swing leg of the SF 102 C has a yoke at the bottom of the

lifting column that rotates the tracks, and that the yoke is a distinct structure from the lifting

column.

        76.     The FID found that the scope of claim 19 did not include the swing leg of the

Bitelli SF 102 C because “rotating the yoke [of the SF 102 C] … does not rotate the lifting

column.” FID at 36.

          77.   The rotation of the swing leg of the SF 102 C is shown in the Commission record

  at Commission record at RPX-0519C.mov.

          78.   When the track of the swing leg of the SF 102 C is rotated, the keyway remains in

  the same position relative to the frame, demonstrating that the lifting column does not rotate

  when the steering cylinder extends or retracts.

        79.     The Redesigned 1810 Series machines have a swing leg whose yoke and lifting

column are rotationally decoupled.

        80.     With respect to the swing leg of the Redesigned 1810 Series machines, rotating

the track does not rotate the lifting column.

        81.     With respect to the swing leg of the Redesigned 1810 Series machines, rotating

the yoke does not rotate the lifting column.




                                                  11
        Case 1:20-cv-00027-JCG Document 7              Filed 01/30/20     Page 12 of 26




       82.     Photos and videos of the swing leg of the Redesigned 1810 Series machines

provided by Wirtgen to Customs demonstrate that positioning (steering) the track does not

include rotating the lifting column.

       83.     On September 5, 2019, Wirtgen’s counsel informed Customs that Wirtgen would

soon import, at the port of Baltimore, Maryland, the first Redesigned 1810 Series machine, a W

120 XFi machine with serial number 18101069.

       84.     Wirtgen informed Customs how to identify the Redesigned 1810 Series machines

using the information in the manifest.

       85.     Wirtgen also informed Customs how to identify the Redesigned 1810 Series

machines by visual inspection.

       86.     Wirtgen also offered to send a technician to (i) demonstrate the operation of the

Redesigned 1810 Series machine at the port, and (ii) answer any questions that Customs may

have about the swing leg.

       87.     As of September 9, 2019, Customs possessed all the information necessary to

determine whether the 18101069 machine fell within the scope of what the Commission found to

infringe claim 19.

       E.      Customs Detained and Excluded Wirtgen’s Machines

       88.     On September 9, 2019, Wirtgen imported the W 120 XFi with serial number

18101069.

       89.     Customs permitted that W 120 XFi machine to be imported, i.e., it was not

detained.

       90.     All subsequent Redesigned 1810 Series machines have used the same swing-leg

design as the 18101069 machine.




                                                12
        Case 1:20-cv-00027-JCG Document 7              Filed 01/30/20     Page 13 of 26




       91.    Between about November 4, 2019, and about December 13, 2019, Wirtgen

imported additional W 120 XFi and W 120 XTi machines. Customs permitted those machines to

be imported; they were not detained.

       92.    The W 120 XFi Redesigned 1810 Series machines and W 120 XTi Redesigned

1810 Series machines that Customs permitted to be imported each used the same swing-leg

design as the 18101069 machine.

       93.    On November 18, 2019, at the port of Brunswick, Georgia, Customs detained two

Redesigned 1810 Series machines from Entry Number SCS-73730948.

       94.    These two machines were a W 120 XFi having serial number 18101084 and a W

120 XTi having serial number 18101086.

       95.    On November 21, 2019 at the port of Brunswick, Georgia, Customs detained

three more Redesigned 1810 Series machines from Entry Number SCS-75549544.

       96.    These three machines were a W 120 XTi having serial number 18101088, a

W 120 XTi having serial number 18101089, and a W 120 XFi having serial number 18101092.

       97.    Customs issued notices of detention for both detained shipments.

       98.    Customs did not provide any reason for these detentions, specify the tests to be

conducted, or provide Wirtgen the opportunity to submit additional information.

       99.    On December 3, 2019, at the port of Baltimore, Maryland, Customs detained a

sixth Redesigned 1810 Series machine from Entry Number SCS-77482413 having serial number

18101094.

       100.   The notice of detention for this sixth machine stated that “[t]he exclusion order

states machines with a serial number above 18101069 may be subject to refusal.”




                                               13
        Case 1:20-cv-00027-JCG Document 7               Filed 01/30/20     Page 14 of 26




       101.    The LEO does not state that machines with a serial number above 18101069 may

be subject to refusal.

       102.    The notice of detention for the sixth machine did not specify the tests to be

conducted or provide Wirtgen the opportunity to submit additional information.

       103.    The notices of detention violated 19 U.S.C. § 1499(c)(2).

       104.    Wirtgen, via its broker, submitted certifications that these machines were outside

the scope of Paragraph 1 of the LEO.

       105.    On December 17, 2019, Customs excluded the five Redesigned 1810 Series

machines that were detained in Brunswick.

       106.    The Notices of Exclusion admitted that the Redesigned 1810 Series machines

were not adjudicated to infringe by the Commission.

       107.    The Notices of Exclusion stated that the Redesigned 1810 Series machines were

“potentially infringing.”

       108.    The Notices of Exclusion never determined whether the Redesigned 1810 Series

machines infringe claim 19.

       109.    The Notices of Exclusion placed the burden of proof on Wirtgen to show “as a

condition of entry” that the Redesigned 1810 Series Machines do not infringe claim 19.

       110.    The Notices of Exclusion did not consider any of the evidence of noninfringement

that Wirtgen submitted to Customs on September 5, 2019.

       111.    Customs did not provide Wirtgen an opportunity to submit additional evidence

before excluding the Redesigned 1810 Series machines.

       112.    The Notices of Detention did not request additional evidence regarding the

Redesigned 1810 Series machines.




                                                14
        Case 1:20-cv-00027-JCG Document 7               Filed 01/30/20      Page 15 of 26




       113.     The Notices of Exclusion did not indicate that Customs looked at the swing leg of

the Redesigned 1810 Series machines.

       114.     The Notices of Exclusion concluded that Wirtgen failed to meet its burden of

proof to show non-infringement of the Redesigned 1810 Series machines because they had a

different serial number than the 18101069 machine described in Wirtgen’s September

memorandum and because some of the machines used an “XTi” model name instead of the

“XFi” name born by the 18101069 machine.

         115. The Notices of Exclusion refused Wirtgen’s certification because “CBP will not

 accept a certification that an article falls outside the scope of an exclusion order absent a

 determination by CBP or the Commission that the article is not subject to the exclusion order.”

       116.     The Notices of Exclusion faulted Wirtgen for pursuing a protest under 19 C.F.R.

§ 174 instead of an “inter partes” administrative ruling under 19 C.F.R. § 177.

       117.     On December 27, 2019, Customs excluded a sixth machine. This machine was a

W 120 XFi having serial number 18101094.

       118.     Defendant Juan Porras, Director for the Center for Excellence, signed the Notices

of Exclusion.

       119.     On December 24, 2019, Wirtgen filed a protest against the exclusion of Entry

Numbers SCS-73730948 and SCS-75549544.

       120.     Wirtgen provided a sworn declaration from its Vice President of Product Support

explaining the structure and operation of the excluded Redesigned 1810 Series machines.

       121.     Mr. Schmidt testified that the swing leg of all Redesigned 1810 Series machines,

including the excluded machines, was identical to that of the 18101069 machine.




                                                 15
        Case 1:20-cv-00027-JCG Document 7               Filed 01/30/20     Page 16 of 26




       122.    On December 27, 2019, Customs excluded a sixth machine. This machine was a

W 120 XFi having serial number 18101094.

       123.    The Notice of Exclusion for the sixth machine repeated the same arguments and

reasoning as the Notices of Exclusion for the first five machines.

       124.    The Notice of Exclusion for the sixth machine did not consider the declaration of

Mr. Schmidt provided in the protest filed on December 24, 2019.

         125. On December 31, 2019, Wirtgen filed a protest against the exclusion of Entry

 Number SCS-77482413 that included the same Declaration from Mr. Schmidt.

       F.      Customs Denied Wirtgen’s Protest By Ruling That Its Enforcement Of
               Section 337 Exclusion Orders Is Not Protestable Or Subject To Judicial
               Review

       126.    Wirtgen’s December 24 and December 31 protests challenged Customs exclusion

of Wirtgen’s Redesigned 1810 Series machines under the LEO.

       127.    Wirtgen argued that its Redesigned 1810 Series machines do not infringe claim

19, that the LEO extends only to machines adjudicated by the Commission to infringe, that

Customs lacks statutory authority and appointed officers to determine infringement, that

Customs improperly rejected Wirtgen’s certification, and that Customs may not place the burden

of proof on Wirtgen.

       128.    Customs denied Wirtgen’s December 24, 2019 protest on January 21, 2020.

       129.    Customs denied Wirtgen’s December 31, 2019 protest on January 27, 2020.

       130.    Customs’ entire basis for the denials was that “[t]he protest does not raise a

protestable issue within the meaning of 19 U.S.C. 1514.”

       131.    In its first decision denying Wirtgen’s protest, Customs stated, “we find that the

instant exclusions made by CBP pursuant to the 1088 LEO issued by the Commission under 19

U.S.C. § 1337 is not a subject matter subject to protest.”


                                                16
        Case 1:20-cv-00027-JCG Document 7               Filed 01/30/20     Page 17 of 26




       132.    Customs previously allowed protests of its exclusion decisions pursuant to

Section 337 exclusion orders for several decades.

       133.    In its denial of Wirtgen’s protest, Customs stated that whether Customs exclusion

decisions are subject to protest “is not an issue that CBP, or any court, has a taken a considered

analysis of in the past. Rather, this issue has largely gone undisputed and unaddressed.”

       134.    Customs asserted that “Wirtgen’s underlying cause of action in the protest stems

from the exclusion order issued by the Commission in the 1088 investigation, rather than CBP’s

exclusion of merchandise from entry.”

       135.    Customs, not the Commission, determined to exclude Wirtgen’s Redesigned 1810

Series machines as “potentially infringing” claim 19.

       136.    Customs, not the Commission, refused to accept Wirtgen’s certification that the

Redesigned 1810 Series machines are outside the scope of paragraph 1 of the LEO.

       137.    The denial of Wirtgen’s protest was signed by Charles Steuart, a Customs officer.

       138.    The Commission’s final determinations are appealable under Section 1337(c) of

Title 19.

       139.    Wirtgen filed an appeal of the Commission’s final determination in the 1088

investigation on August 28, 2019.

       140.    Determinations of Customs are not appealable under Section 1337(c) of Title 19.

       141.    The Redesigned 1810 Series machines that Customs has excluded are not the

articles that were adjudicated in the 1088 Investigation.

       142.    The administrative law judge found that redesigned products were outside the

scope of the 1088 Investigation.

       143.    These products are therefore also outside the scope of the LEO.




                                                17
        Case 1:20-cv-00027-JCG Document 7                Filed 01/30/20   Page 18 of 26




       144.    Customs wrongly detained and excluded Wirtgen’s modified machines.

       145.    Customs does not have the authority to exclude products that fall outside the

scope of a LEO.

       G.      Harm to Wirtgen

       146.    Wirtgen’s inability to deliver the machines excluded by Customs has already

caused significant harm to Wirtgen.

       147.    If Customs’ continues detaining and excluding Wirtgen’s shipments, Wirtgen

expects to see additional delays which will cause, among other harms, loss of sales, loss of

customers, loss of market share, and loss of future parts sales.

       148.    None of these harms can be redressed post-exclusion.

       149.    On information and belief, the Commission purported to issue a seizure and

forfeiture order against future imports by Wirtgen based on Defendants’ unlawful actions in

excluding Wirtgen’s Redesigned 1810 Series machines.

       150.    Defendants’ actions are irreparably harming Wirtgen’s goodwill with its

customers.

       151.    Defendants’ actions are preventing Wirtgen from filling current orders, many of

which have already been invoiced.

       152.    Many of Wirtgen’s customers purchase machines after committing to fulfill a

contract with a third party.

       153.    Thus, Wirtgen’s customers can suffer significant financial losses if machines do

not arrive or deliver on time.

       154.    Because of the risks Wirtgen’s customers face in the road-construction industry,

they value Wirtgen’s reliability as a business partner and vendor.




                                                 18
          Case 1:20-cv-00027-JCG Document 7                Filed 01/30/20      Page 19 of 26




          155.   Wirtgen’s reputation is essential to Wirtgen’s continued success in the United

States.

          156.   The road-milling machine market typically sees an increase in sales during the

winter months, as customers seek to purchase new machines for the upcoming paving season.

          157.   The Redesigned 1810 Series machines excluded by Customs thus far have already

been sold and invoiced to customers.

          158.   Wirtgen’s customers expected delivery of the Redesigned 1810 Series machines

by the end of 2019. The detained machines still have not been delivered.

          159.   Failure to timely deliver these machines has caused substantial negative

consequences for Wirtgen, its dealers, and its customers.

          160.   Work and tax incentives may not be realized.

          161.   Wirtgen also expects that the orders for these machines will be cancelled if

Wirtgen cannot promptly deliver the machines.

          162.   The total retail sales value for the Redesigned 1810 Series machines excluded

thus far is approximately millions dollars.

          163.   By excluding these machines, despite the plain language of the LEO and statutory

limits on its authority, Customs has cost Wirtgen and its customers hundreds of thousands of

dollars and harmed Wirtgen’s reputation and customer relationships that stand to deprive

Wirtgen of millions in continued sales.

                                          COUNT I:
                    DEFENDANTS’ UNLAWFUL DENIAL OF PROTESTS
                      28 U.S.C. §§ 2201–2202; 19 U.S.C. §§ 1581(a) and (i)

          164.   Plaintiff re-alleges and incorporates by reference, as if fully set forth herein, the

allegations of Paragraphs 1-163 of this Complaint.




                                                   19
          Case 1:20-cv-00027-JCG Document 7               Filed 01/30/20     Page 20 of 26




          165.    Exhibit B, Notice of Exclusion of Entry Number SCS-73730948, Exhibit C,

Notice of Exclusion of Entry Number SCS-75549544, and Exhibit D, Notice of Exclusion of

Entry Number SCS-77482413 list the particular entries that Wirtgen sought to enter into the

United States and that were subsequently excluded from entry into the United States by Customs,

who asserted that those goods were subject to exclusion pursuant to the LEO.

          166.    Wirtgen timely protested Customs’ exclusion of its goods from entry into the

United States. See 5 U.S.C. § 706(2)(A). Exhibit E, Wirtgen’s Protest No. 170119100004;

Exhibit F, Wirtgen’s Protest No. 130319100552.

          167.    On January 21, 2020, Customs denied Wirtgen’s protest of the December 17,

2019 exclusion decisions. That denial was signed by Mr. Steuart. Exhibit G, Jan. 21, 2020

Protest Denial.

          168.    On January 27, 2020, Customs denied Wirtgen’s protest of the December 27,

2019 exclusion decision. That denial was signed by Mr. Steuart. Exhibit H, Jan. 27, 2020 Protest

Denial.

          169.    Both protest denials were sent to Mr. Porras instructing that they “should be

denied as not protestable.”

          170.    The protests were not reviewed and acted on by a Center Director of Customs

pursuant to 19 CFR 174.21(b).

          171.    Customs’ denial of Wirtgen’s protests is arbitrary, capricious, and an abuse of

discretion. See 5 U.S.C. § 706(2)(A).

          172.    Customs’ exclusion of the Redesigned 1810 Series machines is wrongful because

these products do not infringe claim 19 of the ’693 patent, and are therefore outside the scope of

the LEO.




                                                  20
           Case 1:20-cv-00027-JCG Document 7             Filed 01/30/20     Page 21 of 26




       173.     The Redesigned 1810 Series machines that Customs has excluded are not articles

that were adjudicated in the 1088 Investigation.

       174.     The administrative law judge found that redesigned machines were outside the

scope of the 1088 Investigation.

       175.     Redesigned machines are therefore also outside the scope of the LEO.

       176.     Customs wrongly detained and excluded Wirtgen’s modified machines.

       177.     Customs does not have the authority to adjudicate whether products infringe

patents.

       178.     Customs interpreted the LEO to cover potentially infringing machines.

       179.     Customs provided no basis for its determination that the Redesigned 1810 Series

machines were “potentially infringing.”

       180.     Customs did not determine that the Redesigned 1810 Series machines infringe

claim 19 of the Asserted Patent.

       181.     Customs does not have the authority to exclude products that fall outside the

scope of a LEO.

       182.     The detention and exclusion of Wirtgen’s Redesigned 1810 Series machines

violated the APA.

       183.     The denial of Wirtgen’s protest violated the APA.

       184.     At least the following actions were arbitrary, capricious, and contrary to

controlling law under the APA (1) Customs has ignored the plain language of the LEO, which is

directed only to adjudicated products; (2) Customs has purported to enforce the LEO under

Section 1337(d) of Title 19 against unadjudicated products, in contravention of Section 1337 of

Title 19; (3) Customs improperly looked to unpublished and non-binding Commission




                                                 21
          Case 1:20-cv-00027-JCG Document 7                Filed 01/30/20      Page 22 of 26




statements to interpret the LEO; (4) Customs adjudicated whether products infringe—and, in

Wirtgen’s case, potentially infringe—a U.S. patent without any statutory or constitutional

authority to do so; and (5) when Wirtgen raised these legal deficiencies via a Rule 174 protest,

Customs avoided consideration of those issues by determining—contrary to decades of prior

practice—that the decision to exclude Wirtgen’s machines was not subject to protest or judicial

review.

          185.   Accordingly, Wirtgen’s protest against Customs’ exclusion of these machines was

wrongfully denied and should have been allowed in whole, and the machines should be

immediately allowed to be entered and imported into the United States.

                                            COUNT II:
                             VIOLATION OF 19 U.S.C. § 1499(C)(2)
                            28 U.S.C. §§ 2201–2202; 28 U.S.C. § 1581(i)

          186.   Plaintiff realleges and incorporates by reference, as if fully set forth herein, the

allegations of Paragraphs 1–185 of this Complaint.

          187.   Defendants’ Notices of Detention with respect to Entry Number SCS-73730948,

Entry Number SCS-75549544, and Entry Number SCS-77482413 are unlawful for failing to

provide the information required by 19 U.S.C. § 1499(c)(2).

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that this Court:

          A.     Issue an order declaring that:

                 1.     the excluded Redesigned 1810 Series machines do not infringe claim 19 of

                        the ’693 patent;




                                                   22
Case 1:20-cv-00027-JCG Document 7            Filed 01/30/20      Page 23 of 26




     2.     Defendants’ detention and exclusion of the Redesigned 1810 series

            machines was wrongful and contrary to the law because Defendants failed

            to determine that those machines infringe claim 19 of the ’693 patent;

     3.     Defendants’ detention and exclusion of the Redesigned 1810 series

            machines was wrongful and contrary to the law because the Commission

            did not determine that those machines infringe claim 19 of the ’693 patent;

     4.     Defendants’ detention and exclusion of the Redesigned 1810 series

            machines was wrongful and contrary to the law because Wirtgen’s

            certification satisfied the certification provision of the LEO

     5.     Defendants’ exclusion of Entry Number SCS-73730948 is void;

     6.     Defendants’ exclusion of Entry Number SCS-75549544 is void;

     7.     Defendants’ exclusion of Entry Number SCS-77482413 is void;

     8.     Defendants’ Decision Number H308232 denying Protest Number

            170119100004 is void; and

     9.     Defendants’ Decision Number H308399 denying Protest Number

            130319100552 is void.

B.   Issue an Order granting injunctive relief in favor of Wirtgen and against

     Defendants that:

     1.     compels Defendants to permit entry of Wirtgen’s Redesigned 1810 Series

            machines in Entry Numbers SCS-73730948, SCS-75549544 and SCS-

            77482413 into the United States immediately;




                                      23
Case 1:20-cv-00027-JCG Document 7            Filed 01/30/20     Page 24 of 26




     2.     compels Defendants to vacate the two exclusion decisions issued by

            Customs against Wirtgen on December 17, 2019 with respect to Entry

            Numbers SCS-73730948, SCS-75549544, and SCS-77482413; and

     3.     compels Defendants to vacate Decision Number H308232 denying Protest

            Number 170119100004, issued by Customs against Wirtgen on January

            21, 2020; and

     4.     compels Defendants to vacate Decision Number H308399 denying Protest

            Number 130319100552, issued by Customs against Wirtgen on January

            27, 2020.

C.   Grant such other and further relief as the nature of the case may admit or require,

     declaratory and injunctive relief requested above, and any such other relief as may

     be deemed just and equitable by this Court.




                                      24
       Case 1:20-cv-00027-JCG Document 7   Filed 01/30/20     Page 25 of 26




Date: January 30, 2020              Respectfully submitted,

                                    /s/ Daniel E. Yonan
                                    Daniel E. Yonan
                                    Dallin G. Glenn
                                    Sterne, Kessler, Goldstein & Fox, P.L.L.C.
                                    1100 New York Ave., N.W., Suite 600
                                    Washington, DC 20005-3934
                                    Telephone No.: (202) 371-2600
                                    Facsimile No.: (202) 371-2540
                                    dyonan@sternekessler.com
                                    dglenn@sternekessler.com

                                    Counsel for Plaintiff Wirtgen America, Inc.




                                    25
        Case 1:20-cv-00027-JCG Document 7              Filed 01/30/20     Page 26 of 26

Case No. 20-00027
                                CERTIFICATE OF SERVICE

        Pursuant to USCIT R. 5 and Paragraphs 5 and 6 of Administrative Order 02-01 of the
U.S. Court of International Trade, I hereby certify that on January 30, 2020, I caused a copy of
the forgoing to be delivered to the following individuals:

 The United States Court of International Trade
 United States Court of International Trade           CM/ECF
 1 Federal Plaza                                      Hand Delivery
 New York, NY 10278-0001                              Certified or Registered Mail
 Tel: 212-264-2800                                    First-class Mail
                                                      Electronic Mail
                                                      Overnight Courier
 The United States of America
 Amy M. Rubin                                  CM/ECF
 Justin R. Miller                              Hand Delivery
 Guy R. Eddon                                  Certified or Registered Mail
 International Trade Field Office              First-class Mail
 U.S. Department of Justice                    Electronic Mail
 26 Federal Plaza, Room 346                    Overnight Courier
 New York, NY 10278
 The United States Department of Homeland Security
 Chad F. Wolf                                  CM/ECF
 Acting Secretary                              Hand Delivery
 U.S. Department of Homeland Security          Certified or Registered Mail
 245 Murray Lane, SW                           First-class Mail
 Mail Stop 0485                                Electronic Mail
 Washington, DC 20528-0485                     Overnight Courier
 United States Customs and Border Protection
 Mark A. Morgan                                       CM/ECF
 Acting Commissioner                                  Hand Delivery
 Juan J. Porras                                       Certified or Registered Mail
 Director of Machinery Center of Excellence           First-class Mail
 and Expertise                                        Electronic Mail
 Charles R. Steuart                                   Overnight Courier
 Chief, Intellectual Property Rights and
 Restricted Merchandise Branch
 U.S. Customs and Border Protection
 1300 Pennsylvania Ave. NW
 Washington, DC 20229


                                             /s/ Russell W. Warnick
                                             Russell W. Warnick
                                             Litigation Paralegal

                                             STERNE, KESSLER, GOLDSTEIN & FOX, P.L.L.C.
                                             1100 New York Ave., N.W., Suite 600
                                             Washington, D.C. 20005-3934
